Case 3:20-cv-00071-PDW-ARS Document 11-6 Filed 05/11/20 Page 1 of 37




                        EXHIBIT
Case 3:20-cv-00071-PDW-ARS Document 11-6 Filed 05/11/20 Page 2 of 37




 McKenzie County Training Presentation
Case 3:20-cv-00071-PDW-ARS Document 11-6 Filed 05/11/20 Page 3 of 37




                                                                       ELECTION DAY DUTIES
                                                                        ND General Election
                                                                         Absentee Precinct
                                                                         November 6, 2018
                                                                                              1
                                                                         AUDITOR’S OFFICE
Case 3:20-cv-00071-PDW-ARS Document 11-6 Filed 05/11/20 Page 4 of 37




                                                                           444-3616 Ext. 3
                                                                                Erica Johnsrud
                                                                       McKenzie County Auditor/Treasurer
                                                                             Cell: 701-580-2753
                                                                       Team Members: Michelle Thomsen,
                                                                                Dawn Tschetter
                                                                        Debbie Johnston, & Cindy Glover
                                                                                                           2
                                                                                ELECTION BOARD
Case 3:20-cv-00071-PDW-ARS Document 11-6 Filed 05/11/20 Page 5 of 37




                                                                       • Qualifications:
                                                                         – Qualified elector
                                                                            •   U.S. Citizen
                                                                            •   18 years old
                                                                            •   ND Resident; AND
                                                                            •   Has resided in the precinct at least 30 days
                                                                                prior to the election at which he/she is voting.
                                                                         – Not a candidate
                                                                         – Not a relative of a candidate
                                                                            • Spouse, child, brother or sister, by blood or
                                                                              marriage
                                                                                                                              3
                                                                       Duties Prior to Election Day
Case 3:20-cv-00071-PDW-ARS Document 11-6 Filed 05/11/20 Page 6 of 37




                                                                       • Read the Election Officials Manual
                                                                       • Attend Election Training
                                                                       • Contact Erica with any questions or concerns you
                                                                         may have
                                                                       Duties on Election Day
                                                                       •   Arrive at polls at least an hour early
                                                                       •   Open supplies and check against inventory
                                                                           sheet in the supply envelope
                                                                       •   Take Oaths at front of Poll Book
                                                                       •   Open & count ballots (2 people count each
                                                                           stack & verify with each other)
                                                                       •   Record number of ballots on Statement of
                                                                           Ballots sheet in Poll Book                  4
                                                                       Oaths   STATE OF NORTH DAKOTA
                                                                               COUNTY OF MCKENZIE
Case 3:20-cv-00071-PDW-ARS Document 11-6 Filed 05/11/20 Page 7 of 37




                                                                               At the ____________________ Election held on ______________________ in ______________________
                                                                               Precinct, McKenzie County, the polls of said election being opened at ____________, the following oath was
                                                                               taken by the Inspector, Judges and Clerks of election:
                                                                               I, ______________________________, do solemnly swear (or affirm) that I will perform the duties of
                                                                               Inspector of Election according to law and to the best of my ability; that I will studiously endeavor to prevent
                                                                               fraud, deceit and abuse in conducting the same.
                                                                               _______________________________________________
                                                                               I, ______________________________, do solemnly swear (or affirm) that I will perform the duties of Judge
                                                                               of Election according to law and to the best of my ability; that I will studiously endeavor to prevent fraud,
                                                                               deceit and abuse in conducting the same.
                                                                               _______________________________________________
                                                                               I, ______________________________, do solemnly swear (or affirm) that I will perform the duties of Judge
                                                                               of Election according to law and to the best of my ability; that I will studiously endeavor to prevent fraud,
                                                                               deceit and abuse in conducting the same.
                                                                               _______________________________________________
                                                                               I, ______________________________, do solemnly swear (or affirm) that I will perform the duties of Clerk of
                                                                               Election according to law and to the best of my ability; that I will studiously endeavor to prevent fraud, deceit
                                                                               and abuse in conducting the same.
                                                                               _______________________________________________
                                                                               I, ______________________________, do solemnly swear (or affirm) that I will perform the duties of Clerk of
                                                                               Election according to law and to the best of my ability; that I will studiously endeavor to prevent fraud, deceit
                                                                               and abuse in conducting the same.
                                                                               _______________________________________________
                                                                               I hereby certify that the above oath was administered by me to ____________________________________
                                                                               ________________________________________________________________________________________
                                                                               ___________________________________________________________________________, Judges and
                                                                               Clerks of Election, and subscribed by them in my presence previous to opening the polls.
                                                                               _______________________________________________
                                                                               I hereby certify that the above oath was administered by me to ______________________________
                                                                               Inspector of Election, and subscribed by him/her in my presence previous to opening the polls.
                                                                               _______________________________________________
                                                                               NOTE - In case there shall be no officer authorized to administer an oath present at opening of polls, the
                                                                               Inspector and Judges of Election are empowered to administer the oaths to each other and to the Clerks of
                                                                               Election.
                                                                                                                                                                                                   5
Case 3:20-cv-00071-PDW-ARS Document 11-6 Filed 05/11/20 Page 8 of 37




                                                                       Statement of Ballots Received and Returned
                                                                       Prepare M100 Ballot Scanner
Case 3:20-cv-00071-PDW-ARS Document 11-6 Filed 05/11/20 Page 9 of 37




                                                                        • Refer to handout – Model M100 Election Day
                                                                          Checklist (extra in supply box)
                                                                        • Check that ballot boxes are empty
                                                                        • Place stickers over both left & right side ballot
                                                                          boxes
                                                                        • DO NOT TEAR OFF THE TAPE THAT PRINTS
                                                                          (verify info for accuracy & zeros)
                                                                                                                              7
                                                                             ABSENTEE BALLOTS
Case 3:20-cv-00071-PDW-ARS Document 11-6 Filed 05/11/20 Page 10 of 37




                                                                                            Judges/Inspector
                                                                        •   Compare signatures on application & return envelope.
                                                                        •   Verify that voter is a qualified elector
                                                                        •   Open absent voter’s white envelope.
                                                                        •   Remove manila secrecy envelope & set aside.
                                                                        •   Place application inside of the absent voter’s envelope.
                                                                        •   Keep ballots separate by precinct so that you have an accurate
                                                                            count for the ballot statement.
                                                                        •   Once all absent voter ballots have been opened – initial the
                                                                            ballot
                                                                        •   Count the Number of Ballots by Precinct and record the number
                                                                            of ballots on Statement of Ballots in Poll Book by precinct.
                                                                        Do not include unopened absentee ballot in your ballot count.
                                                                                                                                      8
    Case 3:20-cv-00071-PDW-ARS Document 11-6 Filed 05/11/20 Page 11 of 37




                                                                 Envelope Voter Affidavit
                                                                 Absentee Application &
9
                                                                        ABSENTEE BALLOTS (cont.)
Case 3:20-cv-00071-PDW-ARS Document 11-6 Filed 05/11/20 Page 12 of 37




                                                                           • Reject Ballots if:
                                                                              • Not a qualified elector
                                                                              • Signatures don’t match
                                                                           • Write reason for rejecting on envelope
                                                                           • DO NOT OPEN
                                                                           • Do not include in ballot count
                                                                                                                      10
                                                                        ABSENTEE BALLOTS (cont.)
Case 3:20-cv-00071-PDW-ARS Document 11-6 Filed 05/11/20 Page 13 of 37




                                                                        • Clerks: Verify name and address in poll book
                                                                            • Write “AB” (Absentee Ballot) if not already printed on report
                                                                            • Clerk initials voter record in Poll Book.
                                                                        • Judges/Inspector: Initial ballot(s) and Scan each ballot.
                                                                            • Scanner Error = Cross Over or Over Vote
                                                                                    Press “COUNT AS MARKED” button
                                                                            • Scanner Error = Blank Ballot
                                                                                    Press “RETURN BALLOT” button
                                                                                    Examine ballot and either fill in ovals if marked with “X” or with the
                                                                                    another judge create a “Duplicate 1” ballot, labeling original ballot as
                                                                                    “Original 1” at the top of the ballot. Scan the duplicate ballot pages
                                                                                    and place the original ballot pages in the “Spoiled” ballot envelope.
                                                                                 • UOCAVA ballots need to be duplicated at each precinct
                                                                                      • UOCAVA = Uniformed and Overseas Citizens Absentee Voting
                                                                                        Affidavit
                                                                                      • Keep voter’s vote confidential
                                                                                                                                                           11
     Case 3:20-cv-00071-PDW-ARS Document 11-6 Filed 05/11/20 Page 14 of 37




                                                                                       Election Day Additional Tracking
                                                         • Election Equipment Issues
12
                                                                                       Front                             Back
Case 3:20-cv-00071-PDW-ARS Document 11-6 Filed 05/11/20 Page 15 of 37

                                                                                                                                        13
                                                                        INSPECTOR OR JUDGES - Initial the ballot(s) at bottom right corner
                                                                        DUTIES AFTER THE POLLS CLOSE
Case 3:20-cv-00071-PDW-ARS Document 11-6 Filed 05/11/20 Page 16 of 37




                                                                         • Polls close at 7:00 pm – cannot process any
                                                                           results until 7:00 pm
                                                                           – All ballots can be fed into the scanner at any time
                                                                             before 7:00 pm
                                                                           – Results tapes cannot be run until 7:00 pm
                                                                         • Check for any absentee ballots left to process
                                                                                                                              14
                                                                           BALLOT COUNTS - VOTED
Case 3:20-cv-00071-PDW-ARS Document 11-6 Filed 05/11/20 Page 17 of 37




                                                                        • VOTED BALLOTS – Left Side of Ballot Box
                                                                          • Remove ballots from left side of ballot box
                                                                          • Sort by precinct
                                                                          • Count ALL ballots & note how many pages of
                                                                            each precinct you counted
                                                                                                                          15
                                                                          BALLOT COUNTS (continued)
Case 3:20-cv-00071-PDW-ARS Document 11-6 Filed 05/11/20 Page 18 of 37




                                                                        • VOTED BALLOTS – Right Side of Ballot Box
                                                                              Contains Ballots With WRITE-INS
                                                                          • Remove ballots with Write-ins from right side
                                                                            of ballot box
                                                                          • Sort by precinct & count
                                                                          • Add the number pages from right bin (write-
                                                                            ins) to the number from the left side of the
                                                                            ballot box noted on a note pad
                                                                          • Set aside Write-in ballots for Tabulation
                                                                                                                        16
                                                                        BALLOT COUNTS (VOTED)
Case 3:20-cv-00071-PDW-ARS Document 11-6 Filed 05/11/20 Page 19 of 37




                                                                        • VOTED BALLOTS
                                                                        • Total number of pages from both Left &
                                                                          Right Sides of Ballot Box added together
                                                                          should match the number of voters on the
                                                                          M100 display and in the Poll Book
                                                                        • You MUST resolve any differences before
                                                                          proceeding to the next step.
                                                                                                               17
     Case 3:20-cv-00071-PDW-ARS Document 11-6 Filed 05/11/20 Page 20 of 37




                                                                             Sample Ballot Statement & Poll Book Certificate
18
                                                                                    WRITE-IN VOTES
Case 3:20-cv-00071-PDW-ARS Document 11-6 Filed 05/11/20 Page 21 of 37




                                                                        • WRITE IN VOTES Required to be Tallied
                                                                          • Count all eligible candidates for county races
                                                                          • Do not count for any state or judicial races
                                                                            except certified write in candidates:
                                                                              • Representative in Congress: DuWayne Hendrickson
                                                                              • Ag Commissioner: Roland Riemers
                                                                        • Tally Write-in Votes only for VALID CANDIDATES
                                                                           • Qualified voters
                                                                           • Not fictional characters
                                                                           • Qualified for the office, if required
                                                                                                                              19
     Case 3:20-cv-00071-PDW-ARS Document 11-6 Filed 05/11/20 Page 22 of 37




                                                                    WRITE-IN VOTES (continued)
20
                                                                        WRITE-IN VOTES (continued)
Case 3:20-cv-00071-PDW-ARS Document 11-6 Filed 05/11/20 Page 23 of 37




                                                                                     • Certify the write ins on
                                                                                       the Official Canvass
                                                                                        – Be sure to sign the
                                                                                          certificate
                                                                                     • If no write ins, please
                                                                                       so state and sign the
                                                                                       certificate
                                                                                                                 21
                                                                               END OF DAY / WRAP UP
Case 3:20-cv-00071-PDW-ARS Document 11-6 Filed 05/11/20 Page 24 of 37




                                                                        • Wrap voted and counted ballots
                                                                           – Include those with write ins
                                                                        • Complete the ballot statement
                                                                           – Be sure that the numbers all balance
                                                                           – Sign as indicated
                                                                        • Finish wrapping and sealing the various types of
                                                                          ballots
                                                                        • Time to double check forms
                                                                           •   Oaths of Office
                                                                           •   Statement of Ballots Received and Returned
                                                                           •   Poll Book Certificate
                                                                           •   Official Canvass of Write ins
                                                                           •   Double check all yellow forms for complete
                                                                               signatures
                                                                                                                            22
                                                                               ELECTION WAGES
Case 3:20-cv-00071-PDW-ARS Document 11-6 Filed 05/11/20 Page 25 of 37




                                                                        • Temporary Employees
                                                                        • Complete W4 and I-9 form
                                                                        • Checks ready Friday, November 16
                                                                        Pay for this Election:
                                                                        • Polling places less than 50 miles from Watford City
                                                                           • Inspector $275         Clerks & Judges $225
                                                                                       (Watford City & Absentee Polling Locations)
                                                                        • Polling places more than 50 miles from Watford City
                                                                           • Inspector $350        Clerks & Judges $275
                                                                            • (Mandaree & Cartwright Polling Locations)
                                                                            **This includes $50 for attending election training
                                                                            which will be deducted if worker does not attend.
                                                                                                                                     23
                                                                        IMPORTANT REMINDERS
Case 3:20-cv-00071-PDW-ARS Document 11-6 Filed 05/11/20 Page 26 of 37




                                                                        • Ballot must be initialed by inspector or
                                                                          one of the judges
                                                                        • Sign Oaths of Office
                                                                        • Inspect ballot box and seal it before
                                                                          processing ballots
                                                                                                                  24
                                                                        ELECTION WORKER DO’S
Case 3:20-cv-00071-PDW-ARS Document 11-6 Filed 05/11/20 Page 27 of 37




                                                                         •   Compare ballot totals to poll book
                                                                             numbers
                                                                         •   Return all materials to the County
                                                                             Auditor
                                                                         •   Report suspected violations to the
                                                                             Auditor or the State’s Attorney
                                                                         •   Ask if you have questions or
                                                                             concerns
                                                                                                                  25
                                                                        ELECTION WORKER DON’TS
Case 3:20-cv-00071-PDW-ARS Document 11-6 Filed 05/11/20 Page 28 of 37




                                                                          •   Don’t wear campaign buttons or
                                                                              badges or clothing
                                                                          •   Don’t leave the polling place while
                                                                              working as an election official
                                                                          •   Don’t allow anyone to interfere with
                                                                              the voting process
                                                                          •   Don’t accept absentee ballots from
                                                                              anyone except the County Auditor or
                                                                              her agent
                                                                                                                 26
Case 3:20-cv-00071-PDW-ARS Document 11-6 Filed 05/11/20 Page 29 of 37




                                                                         THANK YOU!
                                                                          for participating in
                                                                        the election process.
                                                                            We can’t do it
                                                                          without all of you!
                                                                                                 27
Case 3:20-cv-00071-PDW-ARS Document 11-6 Filed 05/11/20 Page 30 of 37




              Mercer County Guidance
Case 3:20-cv-00071-PDW-ARS Document 11-6 Filed 05/11/20 Page 31 of 37
Case 3:20-cv-00071-PDW-ARS Document 11-6 Filed 05/11/20 Page 32 of 37
Case 3:20-cv-00071-PDW-ARS Document 11-6 Filed 05/11/20 Page 33 of 37
Case 3:20-cv-00071-PDW-ARS Document 11-6 Filed 05/11/20 Page 34 of 37
Case 3:20-cv-00071-PDW-ARS Document 11-6 Filed 05/11/20 Page 35 of 37




             Cavalier County Guidance
 Case 3:20-cv-00071-PDW-ARS Document 11-6 Filed 05/11/20 Page 36 of 37



Vote By Mail Process
DAY 1
1. ALL Sign Oath of Office and review processes
2. JUDGES - Compare signatures between the absentee ballot and the application submitted.
         Signatures match envelope is opened by Judge
                    JUDGE place secrecy envelope containing ballot in tub
                    1. Keep count of ballots using batches of 100
                    2. Try to confirm ballot is enclosed through touch and/or weight of
                        secrecy envelope
         Sig a e DON T a ch Ballot is placed in separate envelope by Inspector to be
         reviewed at Canvassing.
         Judge gives voter envelope to Clerk
3. CLERK - mark voter name in pollbook with number sticker and place voter envelope in
   alphabetical order in tub.

4. ALL Once all voter envelopes are opened, verify the number of secrecy envelopes/ballots
   match the number of voters marked in pollbook.


DAY 1 COMPLETE!
 Case 3:20-cv-00071-PDW-ARS Document 11-6 Filed 05/11/20 Page 37 of 37



DAY 2
1. ALL - Begin opening secrecy envelopes and placing ballots in stacks of 100.
2. A DI O    OFFICE will bring in any additional ballots that have arrived by mail.
         See Process of DAY 1
3. Once ALL ballots have been separated and stacked, INSPECTOR will verify the number in
   pollbook matches the number of ballots
4. Voting machine is brought in
          INSPECTOR check all compartments to ensure they are empty
          Open polls and ensure all totals are zero
          Tape is signed by Judges and Inspector.
5. INSPECTOR and JUDGES feed ballots into the machine
         Verify number on machine after each stack of 100 ballots is entered
         Accept all ballots with cross-over votes, blank ballots, over- e e c
         Place ballots that will not feed aside until all other ballots are entered
               CLERK will duplicate all damaged ballots on new ballots and SPOIL originals
                    Place SPOILED ballots in marked envelope
               INSPECTOR and JUDGES will feed new ballots into machine
6. When all ballots have been entered, JUDGES will compare numbers from pollbook and
   machine.
7. Once all totals are confirmed, INSPECTOR will close polls
          Tape is signed again by Judges and Inspector ** (3 times)
          Seal tape & election card in marked envelope
5. CLERKS Tally all write-in votes in back of pollbooks.
         Note the specific race and document all write-in candidates
6. JUDGES - Place ballots in separate tubs
         Ballots with WRITE-IN
         Ballots WITHOUT WRITE-IN

7. INSPECTOR Mark tubs with appropriate documentation, sign, and seal with tape.
8. ALL Complete Election Cost voucher
        I di id a W e I f
                   Name & Address
                   Total hours worked (including training hours)
                   Mileage (if applicable) for training dates only
        Total Vote by Mail Votes Cast
        ALL sign voucher


DAY 2 COMPLETE!
